Citation Nr: 1608485	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was remanded by the Board for additional development in June 2012 and denied by an August 2014 Board decision.  The Veteran has since appealed to the Court of Appeals for Veteran's Claims (Court), which, in an October 29, 2015 Memorandum Decision, set aside the Board decision and remanded the claim back to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court in a October 29, 2015 Memorandum Decision found that the Board's previous August 2014 decision should be set aside and that further development is warranted.  

Effectuating the October 2015 Memorandum Decision

First, the Court noted that the Board did not adequately address the Veteran's cited medial treatise evidence as provided in a December 2009 "Statement of Accredited Representative in Appealed Case (In Lieu of VA Form 646)."  In this statement, the Veteran contends:

Myelodysplastic syndrome was not noted on the report of the claimant's induction examination.  However, in the claimant's case, the regional office failed to address that exposure to genotoxic agents such as insecticides, pesticides, and solvents, which are correlated to "abnormal karyotypes and development of acute nonlymphocytic leukemia (ANLL) similar to, but to a lesser degree compared to, patients exposed to irradiation and alkylating drugs."  Because of the natural progression of myelodysplastic syndrome (MDS) to ANLL, investigative relationship of exposure to these carcinogens in patients with primary MDS being the most common; however, a nonspecific history of exposure to indeterminable chemicals or radiation 10-15 years previous to the onset of the disease may be present in approximately 50 percent of patients exposed to such genotoxic agents.  "It is indicated that the primary, or idiopathic, myelodysplastic syndromes (MDSs) are insecticides, weed killers, and fungicides which are possible causes of myelodysplastic syndromes (MDS) and secondary leukemia" as referenced by Goldberg H., Lusk, E, Moore, J., Nowell P.C., Besa, E. C. Survey of exposure to genotoxic agents in primary myelodysplastic syndrome correlation with chromosome patterns and data on patients without hematological disease Cancer Res Nov 1 1990; 50 (21): 6876-81.

Second, in referring to the Board's rejection of a December 2004 Board decision which granted service connection for myelodysplastic syndrome, to include as due to herbicide exposure for another Veteran, the Court explains that the Board should have more adequately considered this December 2004 Board decision.  The Court points out that the Board found this particular evidence sufficient for the June 2012 remand for a VA examination, and then later in its August 2014 decision simply rejected the evidence out-of-hand because prior Board decisions are not binding on the Board.  

The Court also found that the July 2012 VA examination and opinion were inadequate.  In addressing this opinion, the Court found that it was merely a conclusion without rationale.  The VA examiner opined:

A search of the medical literature revealed insufficient evidence to establish a 50% probability that this veteran's myelodysplastic syndrome is the result of disease, injury, or herbicide exposure incurred in service.  For this reason it is less likely than not that the veteran's current MDS can be said to have resulted from in-service events or exposures.

Because the Court found this opinion was inadequate, the Court subsequently found that the Board's June 2012 remand requesting an examination was left unfulfilled and thus the Board failed to ensure compliance with the June 2012 remand order.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (Board remand confers a right on claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that "substantial[]" compliance with Board remand is required).  

In considering these three points laid out by the Court, the Board finds that to effectuate the Court order further development by way of VA examination is warranted.  

Outstanding VA Treatment Records

In review of the claims file, the Board has also found that there appears to be missing VA treatment records.  These VA treatment record were mentioned by the Veteran in a February 26, 2009, correspondence to the Board; wherein, the Veteran wrote that the Cleveland VAMC has provided care for the issue on appeal from 2001.  In review of the record, there is no evidence that these records were obtained.  Although, the June 2009 and Statement of the Case (SOC) states that VA treatment records from July 2003 to March 2009 were collected, the Board recognizes that it appears that only selected medical records were collected in this time frame.  In particular in March 19, 2009 the VA collected a single VA treatment records from July 2008, and three separate treatment records from March 2009 for a total of four separate VA treatment records.  Three days later, in March 21, 2009, VA collected six separate VA treatment records one from July 2003, August 2003, October 2003, January 2004, July 2008, (which was a different note then the July 2008 collected earlier) and January 2009.  In contrast, VA later collected VA treatment records from March 2009 to July 2009, which totaled 15 individual VA treatment records, and from September 2011 to July 2013, which totaled 139 individual VA treatment records.  Considering the foregoing, the Board finds that AOJ should ensure that all VA treatment records from 2001 from the VA Medical Center (VAMC) in Cleveland, Ohio are collected.  In particular, VA treatment records from January 2001 to March 2009, from July 2009 to September 2011, and from July 2013 to present.  The Board recognizes that VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA treatment records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Cleveland, Ohio VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2001 to March 2009, from July 2009 to September 2011, and from July 2013 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is accomplished, obtain a medical opinion regarding the Veteran's claim from an appropriate medical professional.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  No examination is required unless deemed necessary by the examiner.

The examiner should provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently identified myelodysplastic syndrome had its onset during active service, to include as a result of exposure to herbicide (the herbicide exposure is conceded.)

In providing an opinion, the examiner is asked to address the Veteran's provided treatise evidence included in his December 2009 correspondence and referenced in this remand.  In this correspondence the Veteran contends that:
 "Myelodysplastic syndrome was not noted on the report of the claimant's induction examination.  However, in the claimant's case, the regional office failed to address that exposure to genotoxic agents such as insecticides, pesticides, and solvents, which are correlated to 'abnormal karyotypes and development of acute nonlymphocytic leukemia (ANLL) similar to, but to a lesser degree compared to, patients exposed to irradiation and alkylating drugs.'  Because of the natural progression of myelodysplastic syndrome (MDS) to ANLL, investigative relationship of exposure to these carcinogens in patients with primary MDS being the most common; however, a nonspecific history of exposure to indeterminable chemicals or radiation 10-15 years previous to the onset of the disease may be present in approximately 50 percent of patients exposed to such genotoxic agents.  It is indicated that the primary, or idiopathic, myelodysplastic syndromes (MDSs) are insecticides, weed killers, and fungicides which are possible causes of myelodysplastic syndromes (MDS) and secondary leukemia' as referenced by Goldberg H., Lusk, E, Moore, J., Nowell P.C., Besa, E. C. Survey of exposure to genotoxic agents in primary myelodysplastic syndrome correlation with chromosome patterns and data on patients without hematological disease Cancer Res Nov 1 1990; 50 (21): 6876-81."

The examiner should also comment on a June 25, 2009 opinion, which the Veteran found in an earlier Board decision for a different veteran.  In this Board decision the Board cites an oncologist who states that a unnamed veteran's myelodysplastic syndrome is "most likely related to" his exposure to herbicides because "aplastic anemia is a rare bone marrow disorder that is known to be associated with environmental exposure of pesticides and other chemicals including Benzine."

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for myelodysplastic syndrome, to include as due to herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



